I



                THE     ATTORNEY       GENERAL
                            OF TEXAS


                           February 27, 1989


    Mr. Curtis Tunnel1             Opinion Ro. JM-1022
    Executive Director
    Texas Historical Commission    Re: Authority of a county to
    P. 0. Box 12276                levy a tax for support of a
    Austin, Texas 78711            county historical commission
                                   (RQ-1632)
    Dear Mr. Tunnell:
         You ask:
               Does county government have the power to
            levy a special tax for support of county
            historical commissions?
    We do not understand you to ask whether a commissioners
    court may appropriate county funds for the support of a
    county historical commission. Rather, we understand you to
    ask whether a commissioners court may impose a special tax,
    the revenues of which are dedicated solely for the support
    of such a commission.     We answer  your question in the
    negative: absent specific statutory authorization, a commis-
    sioners court has no authority to levy a dedicated tax for
    the support of a county historical commission.
         Chapter 318 of the Local Government Code governs
    historic preservation by counties. The chapter permits a
    commissioners court to appoint a county historical com-
    mission "for the purpose of initiating and conducting
    programs suggested by the commissioners court and the Texas
    Historical Commission for the preservation of the historical
    hermitageof the county." Local Gov't. Code 5 318.002.     In
    the alternative,    the Texas    Historical Commission
    authorized to appoint such a local commission in the eve::
    that a commissioners court fails to appoint such a commis-
    sion. Local Gov't Code 5 318.004.
         The county historical commission is required to meet at
    least annually, to conduct a continuing survey to determine
    the existence of historical buildings and other historical
    sites, and .to make reports of its activities both to the
    commissioners court and ~to the Texas Historical Commission.
    Local Gov't Code 55 318.005 - 318.008. The local commission
    may operate and manage any museum owned or leased by the



                                  P. 5272
Mr. Curtis Tunnel1 - Page 2   (JM-1022)




county. Alternatively, the commissioners court may, on
the recommendation of the historical commission or other
interested persons, contract with a private person for the
lease or management of any county-owned real estate or
structure duly designated as a landmark. Local Gov*t Code
§§ 318.010, 318.013. A commissioners court may enter into
agreements with other governmental agencies or private
organizations and may appropriate county funds for the
erection of historical markers and monuments, as well as for
the purchase of other objects and collections of objects of
historical significance. ‘LoCal   Gov't Code S 318.011.    A
commissioners court also is authorized to grant a tax
exemption for historical sites under section 11.24 of the
Tax Code.   m   Local Govtt Code 0 318.012. And finally,
section 318.009 of the code provides: "The commissioners
court may pay the necessary expenses of the commission.11
See Attorney General Opinion M-680 (1970). No section in
chapter 318 of the Local Government Code even arguably
empowers a commissioners court to levy a special tax, the
revenues of which are to be dedicated for the support of a
county historical commission.1
     The validity of any act of local taxation depends upon
an act of the legislature conferring the power to tax and
the proper exercise of such power by the designated body.


      1. We note that section       318.021   of   the   Local
Government Code provides the following:
           The commissioners court of a county with a
        population of 160,000 to 170,000 may appro-
        priate money from the general fund of the
        county to a historical foundation or organi-
        zation in the county for the purpose of pur-
        chasing, constructing, restoring, preserving,
        maintaining, or reconstructing     historical
        landmarks, buildings, and furnishings that
        are of historical significance to the county.
        The foundation or organization must be in-
        corporated under the law of this state as a
        nonprofit corporation.
your question regarding the authority of commissioners
courts is not limited to counties whose populations fall
within certain brackets: you ask about the authority of
commissioners courts in general.   But section 318.021 does
not authorize .commissioners courts in those counties to
which the section applies to levy a dedicated tax.




                              P. 5273
Mr.   Curtis Tunnel1 - Page 3    (JM-1022)




     v v. Trinitv River Canaland     Conservancv Dist., 88
S.W.Zd 752 (Tex. Civ. App. - Dallas 1935, writ ref'd). See.
e.cr.#   ues v. Freer Ind 1).School Dist,, 653 S.W.2d 553
(Tex. App. - San Antonio l&3)   rev'd on other arounds  677
S.W.2d 488 (Tex. 1984). We haGe not found any statute: nor
have you directed us to one, that confers upon a commis-
sioners court the authority to impose a special tax whose
revenues are to be dedicated to the support of a county
historical commission.2



      2. Chapter 331 of the Local Government Code governs
municipal and county authority to acquire and maintain
parks, museums, and historic sites.   The chapter specifi-
cally empowers a county to acquire historic buildings,
sites, and objects.  Section 331.004 of the code provides
the following:
             (a) A municipality or county may issue
          negotiable bonds for the purpose of acquiring
          or.improving land, buildings, or historically
          significant objects   for park purposes or
          for historic or    prehistoric   preservation
          purposes, and may assess, levy, and collect
          ad valorem taxes to pay the principal of and
          interest on those bonds and to provide a
          sinking fund.
             (b)    The issuance of the bonds and the
          levy of   the taxes shall be in accordance with
          Chapter   1, Title 22, Revised Statutes [A,
          article   701, V.T.C.S.].

             (Cl There is no limit on the amount of
          taxes that may be levied for the operation
          and maintenance expenses of parks or for the
          payment of the principal of and interest on
          the bonds except for the limits provided by
          the Texas Constitution.
     While section 331.004 of the code authorizes a commis-
sioners court to acquire, inter aljg historical buildings,
sites, and objects: to issue bonds ior those purposes; and
to impose a tax for the purpose of paying the principal and
interest on such bonds, nothing in the section purports to
confer on the commissioners court the authority to impose a
dedicated tax for the support of a county historical commis-
sion.



                                 p. 5274
Mr. Curtis Tunnel1 - Page 4   (JM-1022)




     We conclude that a commissioners court has no authority
to impose a special tax whose revenues are to be dedicated
to the support of a county historical commission.
                      SUMMARY

             A commissioners court, absent .specific
        statutory language conferring such power, has
        no authority to impose a special tax whose
        revenues are to be dedicated to the support
        of a county historical commission.




                                     JIM     MATTOX
                                     Attorney General of Texas
MARYRlX.iLER
First Assistant Attorney General
Lou nCcREARY
Executive Assistant Attorney General
JUDGE ZOLLIE STEARLEY
Special Assistant Attorney General
RICK GILPIN
Chairman, Opinion Committee
Prepared by Jim Moellinger
Assistant Attorney General




                              P. 5275